ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on May 30, 1972 (262 So.2d 717) affirming the final judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its Revised Opinion and judgment filed December 5, 1973 (287 So.2d 56) and madate now lodged in this court, reversed in part, and affirmed in part this court’s judgment and remanded the cause for further proceedings;
Now, therefore, It is ordered that this court’s mandate heretofore issued in this cause on June 15, 1972 is withdrawn, the judgment of this court filed in this cause on May 30, 1972, except as is affirmed by the judgment of the Supreme Court dated *82December 5, 1973, is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The final judgment of dismissal appealed from herein is reversed in part and affirmed in part and the cause is remanded to the trial court for further proceedings consistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R. 32 F.S.A.).